UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2017 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-37357 Cellceutix Corporation (Exact name of registrant as specified in its charter) Nevada 30-0565645 (State or other jurisdiction of (I.R.S. Empl. Ident. No.) incorporation or organization) 100 Cumming Center, Suite 151-B
